      Case 2:20-cv-00047-PLM-MV ECF No. 8 filed 06/26/20 PageID.90 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

JIMARIO DEJUAN SULLIVAN,                           )
                       Petitioner,                 )
                                                   )       No. 2:20-cv-47
-v-                                                )
                                                   )       Honorable Paul L. Maloney
MIKE BROWN,                                        )
                              Respondent.          )
                                                   )

              ORDER ADOPTING REPORT AND RECOMMENDATION

         Jimario Sullivan filed a petition under 28 U.S.C. § 2254 seeking federal habeas relief

from his state conviction. The magistrate judge issued a report recommending this Court

deny the petition as untimely. (ECF No. 6). Sullivan filed objections. (ECF No. 7.)

         After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

         The Court has reviewed the objections de novo. The Court concludes that the

magistrate judge accurately summarized the relevant facts and correctly applied those facts

to the law. A state criminal defendant has one year from the date on which his conviction

becomes final to file a federal habeas petition. Sullivan had one year from November 7,
   Case 2:20-cv-00047-PLM-MV ECF No. 8 filed 06/26/20 PageID.91 Page 2 of 2



2013, to file his federal habeas petition, which could have included his claims that trial and

appellate counsel provided constitutionally ineffective assistance.

       Sullivan contends that appellate counsel’s ineffectiveness explains and excuses the

delay in filing the federal habeas petition. Ineffective assistance of appellate counsel can, in

rare instances, alter the date when a conviction becomes final. Our Supreme Court has held

that when the state appellate courts treat the appeal of a post-conviction collateral attack (in

Michigan, the appeal of the denial of a 6.500 motion) as a direct appeal, the defendant’s

conviction becomes final at the conclusion of that proceeding. See Jimenez v. Quarterman,

555 U.S. 113, 121 (2009). Those circumstances are not present here. Sullivan has not

demonstrated that he diligently pursued his constitutional rights between November 2013

and April 2020 such that he would be entitled to equitable tolling.

       Therefore, the Report and Recommendation (ECF No. 6) is ADOPTED as the

Opinion of this Court. Jimario Sullivan’s petition for habeas relief is DENIED as time-

barred. The Court agrees with the recommendation of the magistrate judge that reasonable

jurists would not debate his outcome. Accordingly, the Court DENIES a certificate of

appealability. The Court also finds that the law concerning the one-year period is sufficiently

clear and established there is no good faith basis for an appeal and any appeal would be

frivolous.

       IT IS SO ORDERED.

Date: June 26, 2020                                            /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge




                                               2
